      Case 1:13-cv-04639-SHS-RWL Document 339 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X              3/23/2021
M.G., et al.,                                                  :
                                                               :   13-CV-4639 (SHS) (RWL)
                                    Plaintiffs,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
NEW YORK CITY DEPARTMENT OF                                    :
EDUCATION, et al.,                                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the conference held on March 23, 2021:

        1.       So that the parties may concentrate their attention and resources on

potential resolution of this case in whole or in part, discovery is STAYED until August 2,

2021. The stay may be continued or shortened by Court order, depending on progress,

or lack of progress, of settlement discussions.

        2.       By April 13, 2021, Plaintiffs shall provide to Defendants a concrete proposal

for resolution, identifying specific relief sought.

        3.       Starting the week of May 3, 2021, the parties shall hold a regularly-

scheduled weekly meeting to advance settlement discussions. Two weeks in advance of

the first meeting and each meeting thereafter, Plaintiffs shall circulate an agenda of

matters to be addressed. Each meeting need not address every issue to be resolved; the

parties may find it useful to focus on resolving some issues before others. In that regard,

the parties may find it productive to first tackle the ABA services issues.

        4.       The Court’s Deputy Clerk will contact the parties to schedule two settlement

conference session slots with the Court, one to take place in early June 2021, the other



                                                        1
     Case 1:13-cv-04639-SHS-RWL Document 339 Filed 03/23/21 Page 2 of 2




in early to mid-July 2021. The Court leaves to the parties’ discretion determination of the

persons the parties believe should participate to make for as productive a settlement

conference as possible. If, however, a party believes it essential that a particular person

of another party participate, the parties shall meet and confer and, if a dispute remains,

may seek the Court’s guidance in that regard.

       5.     One week in advance of each scheduled settlement conference with the

Court, the parties shall submit a joint letter advising the Court on the status of settlement

discussions and listing an agenda of issues they believe should be the focus of the Court’s

attention at the conference. In addition, one week in advance of each conference, the

parties may each submit an ex parte letter of not more than five pages providing any

additional information they think will be helpful in resolving the case.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: March 23, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                              2
